DETAILED ACTION
This office action is in response to the amendment filed on 09/15/2021. Claims 1-16 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, see pages 6-8, filed on 09/15/2021, with respect to claims 1-9 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-9 has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a trailer reverse assist (TRA) system for a tow vehicle aids in reversing an attached trailer.
Prior art:
Jales Costa (US 2020/0164803) 
Yamamoto (US 2019/0359134) 
Deng (US 2007/0152424)
	The closest prior art Jales Costa, abstract discloses a trailer angle identification system comprises an imaging device configured to capture an image; in addition paragraph 42 discloses 
	Applicant uniquely claimed distinct features in the instant invention which are not found in the prior art, either singularly or in combination, the features are: “when the certain operating conditions are met, processing, by the TRA system, an image from the at least one camera to determine if a trailer is attached to the tow vehicle, when a trailer is determined to be attached to the tow vehicle, determining, by the TRA system, whether parameters and/or image features of the attached trailer were learned previously, if the parameters and/or image features of the attached trailer were learned previously, identifying, by the TRA system, the attached trailer as a known trailer, and informing the driver that the TRA system can be activated, and if the parameters and/or features of the attached trailer were not learned previously, learning, by the TRA system, parameters and/or image features of the attached trailer, identifying the learned attached trailer as a new trailer, and informing the driver that the TRA system can be activated”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 1-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481